BRF S.A. A Publicly Traded Company with Authorized Capital CNPJ 01.838.723/0001-27 NIRE CVM 16269-2 MINUTES OF THE 96TH EXTRAORDINARY MEETING OF THE BOARD OF DIRECTORS DATE, PLACE AND TIME: May 15, 2014 at 3:30 p.m. at Rua Hungria, 1400 – 5th floor, São Paulo, SP. CHAIR: Abilio Diniz, Chairman, Edina Biava, Secretary. ATTENDANCE: The majority of board members. RESOLUTIONS ADOPTED: Approval of the Issue of Bonds and the Repurchase of Original Bonds – Pursuant to articles 18 and 19 of the Company’s Corporate Bylaws, to approve (i) the issue by the Company, BRF S.A. – (“BRF”) of a bond series denominated in US dollars with maturity on May 22, 2024, for placement in the international market pursuant to Rule 144A of the U.S. Securities Act de 1933 and Regulation S of the Securities Act, in the principal amount of US$ 750,000,000.00, which shall pay an annual rate of interest of 4.75% (yield to maturity of 4.952%), due and payable semi-annually on May 22, 2014 and November 22, 2014, of each year,and
